Citation Nr: 0711227	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-25 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to direct service connection 
for hypertension.

2.  Entitlement to service connection for hypertension 
secondary to service connected diabetes mellitus.

3.  Entitlement to service connection for blindness, to 
include due to diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In April 2005, the Board remanded the 
veteran's appeal for further evidentiary development.  

As previously explained in the April 2005 Remand, a November 
1990 rating decision previously denied entitlement to service 
connection for hypertension on a direct basis.  That decision 
is final.  38 U.S.C.A. § 7105 (West 2002).  As a result, the 
claim of entitlement to direct service connection for 
hypertension may be considered on the merits only if new and 
material evidence has been received by VA since November 
1990.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).  However, because the November 1990 rating decision 
did not address the issue of secondary service connection, 
this is considered an original claim.  Accordingly, the 
issues on appeal are as characterized on the first page of 
this remand. 

Similarly, as previously explained in the April 2005 Remand, 
because the veteran failed to perfect his appeal to the 
August 2003 rating decision that denied his claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), arthritis, and nerve impairment, these 
issues are not in appellate status.  See 38 C.F.R. §§ 20.200, 
20.302(c) (2006) (an appeal requires a notice of disagreement 
and a timely filed substantive appeal after issuance of a 
statement of the case); Roy v. Brown, 5 Vet. App. 554, 556 
(1993) (if the claimant fails to file a substantive appeal in 
a timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision").  

Lastly, the Board notes that in December 2004 the veteran was 
mailed notice that the Central Office hearing he had 
requested in his September 2003 VA Form 9, Appeal to Board of 
Veterans' Appeals, was scheduled for a date in February 2004.  
The veteran thereafter failed to show for that hearing.  
Accordingly, VA adjudication of the appeal may go forward 
without scheduling another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the application to reopen the claim of entitlement to 
direct service connection for hypertension, while the 
statement of the case and the supplemental statements of the 
case advised the veteran of the laws and regulations 
governing claims to reopen, he was not provided the type of 
notice required by the United States Court of Appeals for 
Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1, 
9 (2006) (notice obligation in the context of claim to reopen 
previously disallowed claim does not modify the requirement 
that VA must provide notice of what is required to 
substantiate each element of a service connection claim).  
That is, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), notice 
requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, Kent holds that the VCAA requires, in the context of 
a claim to reopen, that the RO look at the specific bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that specific element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  

While the RO in its rating decision, statement of the case, 
and supplemental statements of the case and the Board in its 
remand provided the veteran with notice of the law and 
regulations relating to claims to reopen as well as claims 
for service connection, the veteran and his representative 
were not informed by VCAA notice letter of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for service connection, to include what 
evidence would be necessary to substantiate the specific 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  This 
procedural defect must be cured.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159 (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Kent, supra.  

As to entitlement to service connection for hypertension 
secondary to service connected diabetes mellitus, 
adjudication of this claim must be deferred pending 
completion of the additional evidentiary development ordered 
above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(where a claim is inextricably intertwined with another 
claim, the claims must be adjudicated together in order to 
enter a final decision on the matter). 

As to entitlement to service connection for blindness, to 
include due to diabetic retinopathy, the Board notes that the 
veteran has been incarcerated and on death-row since 1983 for 
murder.  Nonetheless, the claim was remanded in April 2005 to 
obtain medical opinion evidence as to the origins of his 
current eye disorder.  However, the subsequent December 2005 
VA medical opinion did not address the questions asked in the 
April 2005 Board remand.  

Tellingly, the Court held that when an 
incarcerated veteran files a claim, as 
here, assistance developing his claim 
must be tailored to the unique and 
peculiar circumstances of his 
incarceration.  In other words, special 
care must be taken in those cases where a 
veteran is unable, due to incarceration, 
to report to a VA examination.  See 
Bolton v. Brown, 8 Vet. App. 185 (1995); 
Wood v. Derwinski, 1 Vet. App. 190 
(1991). 

Given the above, as well as the voluminous medical records 
already found in the claims files, the Board finds that VA 
can fully comply with its duty to assist this veteran by once 
again remanding this issue to obtain a medical opinion.  Id; 
Also see Stegall v. West, 11 Vet. App. 268 (1998) (where the 
remand orders of the Board are not satisfied, the Board 
itself errs in failing to ensure compliance).  

Next, the Board notes that given the equivocal nature of the 
September 2002 statement provided by Kent M. Robertson, O.D., 
on remand, an attempt should also be made to obtain from him 
a clarifying statement.  38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. §§ 3.159(c); Also see Molloy v. Brown, 
9 Vet. App. 513 (1996); Alemany v. Brown, 9 Vet. App. 518 
(1996); Lathan v. Brown, 7 Vet. App. 359 (1995); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (physicians' statements 
that claimed disability "may be," "could be," or is 
"possibly" related to service or a service-connected 
disability sufficient to make claim for service connection 
well-grounded); But see Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Warren v. Brown, 6 Vet. App. 4 (1993) (physicians' 
statements that there "could have been," or that there 
"may or may not be," a causal relationship insufficient to 
make claim for service connection well-grounded).

On remand, the veteran should also be given notice of the 
recent amendments to 38 C.F.R. § 3.310.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.31 (2006). 

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  As to the claim to reopen, the RO/AMC 
should send the veteran updated VCAA 
notice under 38 U.S.C.A. § 5103(a).  The 
notice must include an explanation as to 
what specifically constitutes new and 
material evidence in this particular case 
in light of the basis on which the 
November 1990 rating decision denied 
entitlement to direct service connection 
for hypertension.  The correspondence 
must further provide notice to the 
veteran of the evidence and information 
necessary to establish entitlement to 
service connection in a manner consistent 
with Kent, supra.  The appellant should 
specifically be invited to submit any 
additional pertinent evidence that he has 
in his possession.

2.  After obtaining an authorization, the 
AMC/RO should contact Kent M. Robertson, 
O.D., and ask him for a more definitive 
statement as to whether the veteran 
currently has diabetic retinopathy and 
the relationship, if any, between his 
service-connected diabetes mellitus and 
any current eye disorders.  If Dr. 
Robertson does not reply to this request, 
the veteran should be notified in 
writing.  

3.  As to entitlement to service 
connection for blindness, to include due 
to diabetic retinopathy, the AMC/RO 
should make arrangements with the 
appropriate VA Medical Center for the 
veteran's claims files to be reviewed by 
an optometrist.  Thereafter, based on a 
review of the claims folders, the 
physician is to provide answers to the 
following questions: 

a.  Is it at least as likely as not 
(50 percent or greater probability) 
that any current eye disorder was 
caused or aggravated by military 
service taking into account the 
post-service injury to the left eye?

b.  Is it at least as likely as not 
that the veteran has diabetic 
retinopathy? 

c.  Is it at least as likely as not 
that any current eye disorder was 
caused or aggravated by service 
connected diabetes mellitus?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The clinician is advised that the term 
"aggravation" means the degree to which 
a disability increased beyond its natural 
progression due to a service connected 
disability.

If any of  the veteran's eye disorders 
were aggravated by his service-connected 
diabetes mellitus, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the non 
service-connected eye disorders before 
the onset of aggravation.

The clinician is requested to provide a 
rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

4.  While in remand status, if additional 
evidence or information received triggers 
a need for still further development or 
assistance under the VCAA, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA, as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA in 
accordance with the Court's holdings in 
Kent, supra and Dingess, supra.  
38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159.

5.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record subsequent 
to the most recent supplemental statement 
of the case, the RO/AMC must readjudicate 
the veteran's claims.  If any of the 
claims remain denied, the RO/AMC should 
issue an appropriate supplemental 
statement of the case which provides 
notice of the recent amendments to 
38 C.F.R. § 3.310 and provide the veteran 
an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

